Exhibit THE SECURITIES REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE. CLASS A COMMON STOCK WARRANT AGREEMENT MATECH CORP., a Delaware corporation (the “Company”) THIS IS TO CERTIFY that, for value received, Livingston Investments, Ltd., or its assigns (collectively, the “Holder”) is entitled, subject to the terms and conditions set forth herein, to purchase, 2,000,000 shares of Class A common stock of the Company (the “Warrant Shares”) upon exercise at a purchase price of the lesser of (i) $0.001 per share, or (ii) 50% of market price (the “Warrant Price”).This Warrant is issued under and in accordance with the Settlement Agreement and General Release, dated June 16, 2008, between the Holder and the Company and is subject to the terms and provisions contained therein, all of which are incorporated herein by this reference. 1.TERM.Subject to the terms of this Warrant, the Holder shall have the right, at any time during the period commencing at 9:00 a.m., Pacific Time, on the 17th day of October, 2008 and ending at 5:00 p.m., Pacific Time, on the 16th day of October, 2015 (the “Termination Date”), to purchase from the Seller the Warrant Shares upon payment to the Seller of the Warrant Price. Notwithstanding anything to the contrary contained in this Warrant or otherwise, the Holder shall not be required, although it shall have the right, to exercise this Warrant.It is further agreed that the Warrant Shares are stated after giving effect to a one for one-thousand reverse stock split completed in October 2008. 2.MANNER OF EXERCISE.Payment of the aggregate Warrant Price shall be made as described below.Upon the payment of all or a portion of the Warrant Price and delivery of the Election to Purchase, a form of which is attached hereto, the Company shall issue and cause to be delivered with all reasonable dispatch to or upon the written order of the Holder, and in such name or names as the Holder may designate, a certificate or certificates for the number of full Warrant Shares so purchased upon each exercise of the Warrant.Such certificate or certificates shall be deemed to have been issued and any person so designated to be named therein shall be 1 deemed to have become a holder of record of such securities as of the date of surrender of the Warrant (or if less than the entire Warrant is exercised, upon the delivery of the new Warrant described below) and payment of the Warrant Price, as aforesaid, notwithstanding that the certificate or certificates representing such securities shall not actually have been delivered or that the stock transfer books of the Company shall then be closed.The Warrant shall be exercisable, at the election of each Holder, either in full or from time to time in part and, in the event that a certificate evidencing the Warrant is exercised in respect of less than all of the Warrant Shares specified therein at any time prior to the Termination Date, a new certificate evidencing the remaining portion of the Warrant shall be issued by the Company to such Holder. Payment of the Warrant Price may be made by either of the following, or a combination thereof, at the election of Holder: (i)Cash Exercise: cash, bank or cashiers check, or wire transfer; (ii)Cashless Exercise: surrender of the Election to Purchase form at the principal office of the Company (by mail or facsimile) together with notice of cashless election, in which event the Company shall issue Holder a number of shares of common stock computed using the following formula: X
